Name: Council Regulation (EC) No 2272/96 of 22 November 1996 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1997 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices;  consumption;  marketing
 Date Published: nan

 29 . 11 . 96 EN Official Journal of the European Communities No L 308/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2272/96 of 22 November 1996 fixing the guide prices for the fishery products listed in Annex I (A), (D) and (E) of Regulation (EEC) No 3759/92 for the 1997 fishing year Whereas the application of these criteria involves for the 1997 fishing year, an increase for certain products and the stabilization or decrease of prices for others compared with prices applicable during the current fishing year, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), and in particular Article 9 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 9(1 ) and (2) of Regulation (EEC) No 3759/92 provides that a guide price shall be fixed for each of the products listed in Annex I (A), (D) and (E) of the Regulation at a level which will help to stabilize market prices and avoid the formation of surpluses in the Community; whereas that level must also help support producers ' income and at the same time take account of consumers' interest; Whereas the guide price shall be based on the average of prices as defined in Article 9 (2) of that Regulation and on an assessment of production and demand prospects; Article 1 The guide prices for the fishing year from 1 January to 31 December 1997 for the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 and the commercial categories to which they relate are fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 January 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1996 . For the Council The President S. BARRETT (') OJ No L 388 , 31 . 12. 1992, p. 1 . Regulation as amended by Regulation (EEC) No 3318/94 (OJ No L 350, 31 . 12 . 1994, p. 15 .). No L 308/2 EN 1 Official Journal of the European Communities 29 . 11 . 96 ANNEX Species 1 . Herrings of the species Clupea harengus 2. Sardines of the species Sardina pilchardus 3 . Picked dogfish (Squalus acanthias) 4. Catshanks (Scyliorhinus spp.) 5 . Redfish (Sebastes spp.) 6 . Cod of the species Gadus morhua 7. Coalfish (Pollachius virens) 8 . Haddock (Melanogrammus aeglefinus) Commercial specifications (') Guide price Freshness category Size Presentation - Guide unie (ECU/tonne) Extra, A 1 Whole fish 274 Extra 3 Whole fish 508 Extra, A 2 Whole fish Gutted fish with head J 1 036 Extra, A 1 Whole fish Gutted fish with head J 806 A 2 Whole fish 1 121 A 2 Gutted fish with head 1 or II \ 1 476 A 3 Gutted fish with head J A 2 Gutted fish with head Ã  or I i 762 A 3 Gutted fish with head J A 2 Gutted fish with head Ã  or } 1 031 A 3 Gutted fish with head J A 2 Gutted fish with head Ã  or } 893 A 3 Gutted fish with head J Extra, A 1 , 2 Gutted fish with head 1 128 Extra 1 Whole fish i or f 280 A 2 Whole fish J Extra 1 Whole fish ) or &gt; 312 A 2 Whole fish J Extra 2 Whole fish 1 168 A 2 Gutted fish with head 1 . 1 . 1997 to 30. 4. 1997: or A 3 Gutted fish with head 1 . 5. 1997 to ' 31 . 12. 1997: A 1 Gutted fish with head 3 623 Extra, A 1 , 2 Whole fish, gutted fish 2 289 lil with head Extra, A 1 Whole fish 1 782 Extra, A 2, 3 Whole, or gutted with 2 664 Ill head Extra, A 2, 3 Without head 5 449 9 . Whiting (Merlangius merlangus) 10 . Ling (Molva spp .) 1 1 . Mackerel of the species Scomber scombrus 12. Mackerel of the species Scomber japonicus 13 . Anchovies (Engraulis spp.) 14. Plaice (Pleuronectes platessa) 1 007 1 385 15. Hake of the species Merluccius merluccius 16. Megrim (Lepidorhombus spp.) 17. Rays bream (Brama spp.) 18 . Monkfish (Lophius spp .) 29. 11 . 96 I EN I Official Journal of the European Communities No L 308/3 Commercial specifications (') Guide price (ECU/tonne)Species Freshness category Size Presentation 19 . Shrimps of the species Crangon crangon A 1 Simply boiled in water 2 382 20 . Edible crab (Cancer pagurus)  1 Whole 1 767 21 . Norway lobster (Nephrops norvÃ © ­ giens) E, A E, A 1 , 2 2 Whole Tails 5 078 4 260 22. Dab (Limanda limanda) Extra, A 1 Gutted fish with head 933 23 . Flounder (Platichthys flesus) Extra, A 1 Gutted fish with head 547 24. Albacore or longfinned tuna (Thunnus alalunga) Extra, A 1 1 Whole fish Gutted fish with head 2 103 2 453 25. Cuttlefish (Sepia officinalis and Rossia macrosoma) Extra, A 1 , 2 Whole 1 582 26 . Sole (Solea spp.) Extra, A 2, 3 Gutted fish with head 6 142 27. Deep-water prawns (Pandalus Borealis) A A 1 1 Simply boiled in water Fresh or chilled 6 324 1 690 (') The freshness categories, sizes and presentation are defined pursuant to Article 2 of Regulation (EEC) No 3759/92 .